IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA ENVIRONMENTAL                 : No. 4 MM 2018
DEFENSE FOUNDATION,                        :
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
AND GOVERNOR OF PENNSYLVANIA,              :
TOM WOLF, IN HIS OFFICIAL CAPACITY         :
AS GOVERNOR,                               :
                                           :
                   Respondents             :


                                     ORDER


PER CURIAM

      AND NOW, this 1st day of May, 2018, the Application for Relief to Amend is

GRANTED, and the Petition for Extraordinary Jurisdiction or, in the Alternative,

Application for Enforcement of Remand Order is DENIED.